SUMMARY ORDER

Petitioner Li Chen, a native and citizen of the People’s Republic of China, seeks review of a January 22, 2004 decision of the BIA dismissing her appeal of the July 17, 2002 decision of immigration judge Elisa M. Sukkar denying her application for, inter alia, political asylum. In re Li Chen, No. A76-164-999 (BIA January 22, 2004), aff'g A76-164-999 (Immig. Ct. N.Y. City July 17, 2002). We assume the parties’ familiarity with the facts, procedural background and issues presented for review.
The BIA dismissed petitioner’s appeal of her asylum claim based both on an adverse credibility finding and on petitioner’s failure to demonstrate a well-founded fear of future persecution. We review both grounds for substantial evidence. 8 U.S.C. § 1252(b)(4)(B).
The adverse credibility finding is supported by, inter alia, petitioner’s failure to allege personal involvement in Falun Gong until her hearing before the IJ, at which point she was unable to describe anything about her practice. The finding of a lack of a well-founded fear of persecution is also supported by substantial evidence: petitioner was never herself arrested and her family has lived unmolested in *53China since November 1999. Moreover, although the BIA did not expressly find that petitioner failed to demonstrate past persecution, she has not even alleged events that would constitute persecution.
For the foregoing reasons, the petition is hereby DENIED and the stay of removal previously granted is VACATED.